Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leo Lenna on 5/5/2021.

The application has been amended as follows: 

In the claims:
In claim 1, line 23, after “second orientation”, --; wherein the part directly engages the crown when the spinal construct is in the first orientation and the second orientation—has been inserted.
Claim 3 has been cancelled.
In claim 13, line 3, “side wall” has been replaced with –base--.
In claim 16, line 23, before “is”, “sleeve” has been replaced with –ring--.
In claim 16, line 26, after “second orientation”, --; wherein the sleeve directly engages the crown when the spinal construct is in the first orientation and the second orientation—has been inserted.

In claim 27, line 2, “ramped” has been replaced with –ramps--.
In claim 28, line 2, before “the”, --wherein—has been inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773